         Case 2:20-cv-02529-KSM Document 14 Filed 07/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 ERSKINE KENT,                                               CIVIL ACTION

        Plaintiff,
                                                             NO. 2:20-cv-02529-KSM
        v.

 DRIVETIME CAR SALES LLC,

        Defendant.


                                             ORDER

       AND NOW, this 10th day of July 2020, having considered Defendant’s Motion to Compel

Arbitration and Stay Proceedings (Doc. No. 5), Plaintiff’s opposition thereto (Doc. No. 8), and

Defendant’s reply (Doc. No. 11), it is ORDERED that Defendant’s Motion (Doc. No. 5) is

GRANTED.

       IT IS FURTHER ORDERED that:

             1. The parties shall submit their dispute to arbitration pursuant to the terms of the

                arbitration clause of the Simple Interest Retail Installment Contract and the

                incorporated Arbitration Agreement (Doc. No. 1-5, Ex. A, pp. 14–19, 65–69);

             2. All proceedings in this action are STAYED pending arbitration of the plaintiff’s

                claims; and

             3. The Clerk of Court shall CLOSE this action administratively.

IT IS SO ORDERED.



                                                     /s/ Karen Spencer Marston
                                                     KAREN SPENCER MARSTON, J.
